 



EXHIBIT 10.04

INTUIT INC.
PERFORMANCE INCENTIVE PLAN
FOR FISCAL YEAR 2005



1.   Overview: Intuit’s Performance Incentive Plan (IPI) is a program under
which Intuit pays discretionary cash bonus awards to select employees. Bonus
awards under the IPI are paid annually. The amount of a bonus award is based
upon the employee’s bonus target and performance during the fiscal year and the
bonus pool made available for payments under the IPI for the applicable fiscal
year.   2.   Purposes: The IPI is a component of Intuit’s overall strategy to
pay its employees for performance. The purposes of IPI are to: (i) attract and
retain top performing employees; (ii) motivate employees by tying compensation
to performance; and (iii) reward exceptional performance that supports overall
Intuit objectives.   3.   Effective Date: The terms of this IPI document will be
applicable to bonuses for services during Intuit’s 2005 fiscal year that begins
August 1, 2004.   4.   Eligibility: All employees of Intuit are eligible to
participate in the IPI, except for employees who (i) are classified as seasonal
employees, (ii) are classified as interns/project employees, (iii) participate
in Intuit’s Senior Executive Incentive Plan, (iv) participate in other Intuit
incentive compensation plans that specifically exclude an employee’s
participation in the IPI, including, but not limited to, the sales incentive
compensation plans and the contact center incentive compensation plans, or
(v) work for Intuit on a purely commission basis. Those employees who are
determined to be eligible for bonus awards under the IPI are called
“Participants.” Participants in the IPI are not eligible to simultaneously
participate in any other bonus or cash incentive plan, unless the Vice President
responsible for Total Rewards otherwise specifically approves such
participation. An employee must be hired or otherwise become eligible to
participate in the IPI no later than April 1 to be eligible for a bonus award
under the IPI for that fiscal year. Being a Participant does not entitle the
individual to receive a bonus award. Bonus awards are payable to Participants
that meet the criteria set forth in Paragraph 6 below.   5.   Plan Year: The IPI
operates on a fiscal year basis, August 1 through July 31.   6.   Bonus Awards:
Bonus awards are discretionary payments. A Participant must be an active
employee in good standing and on Intuit’s or an approved subsidiary’s payroll on
the day the bonus award is paid to receive any portion of the bonus payment. A
Participant who is not actively employed or on an approved payroll for whatever
reason on the date a bonus award is paid is not





 



--------------------------------------------------------------------------------



 



    entitled to a partial or pro rata bonus award. Intuit may make exceptions in
its sole discretion. There is no minimum award or guaranteed payment. Bonus
awards are paid based on the fiscal year. A bonus award is calculated with
reference to the Participant’s bonus target and performance for the fiscal year
and the bonus pool made available for bonus awards under the IPI for the fiscal
year.



  a.   Bonus Targets:



  i.   For each Participant that is paid an annual salary, his or her bonus
target is established as a percentage of the Participant’s base salary. For each
Participant that is paid hourly, his or her bonus target is established as a
percentage of the Participant’s base pay. In accordance with the Fair Labor
Standards Act, for each Participant that is paid hourly, Intuit will either (a)
add overtime earnings to base pay in the calculation of the IPI award or (b) add
the amount of the IPI award to base pay and recalculate the Participant’s hourly
rate for overtime pay.     ii.   When an employee becomes a Participant, he or
she is advised of his or her bonus target for the fiscal year.     iii.  
Following the beginning of each fiscal year, each Participant is advised of his
or her bonus target by the executive leader of the Participant’s business or
functional unit or the executive leader’s designee.     iv.   The Compensation
and Organizational Development Committee establishes individual bonus targets
for Senior Officers (as defined in the Charter of the Compensation and
Organizational Development Committee of the Board of Directors) and other Intuit
officers. Bonus targets for other employees are established by the Vice
President responsible for Total Rewards in consultation with Intuit’s President
and Chief Executive Officer, the employee’s manager and the individual
responsible for the business unit or division thereof or functional unit or
division thereof in which the employee works and that unit or division’s HR
director.     v.   Intuit may establish bonus target guidelines for each fiscal
year. A Participant’s bonus target for a fiscal year may be based upon a variety
of factors, including but not limited to, his or her base salary or base pay,
position or level. A bonus target does not guarantee that a bonus award will be
made at that rate.

 



--------------------------------------------------------------------------------



 



  b.   Determination of a Bonus Award Amount



  i.   The amount of a bonus award to a Participant who is a Senior Officer (as
defined in the Charter of the Compensation and Organizational Development
Committee of the Board of Directors) or other Intuit officer is determined by
the Compensation and Organizational Development Committee. The amount of a bonus
award to a Participant who is not a Senior Officer is determined by the
executive leader of the Participant’s business or functional unit and Intuit’s
President and Chief Executive Officer in consultation with the Participant’s
direct manager and the Vice President responsible for Total Rewards.     ii.   A
Participant’s bonus award is linked to an assessment of the Participant’s total
job performance for the fiscal year. Factors that may be considered, include but
are not limited to, what the Participant does to advance Intuit’s success and
how the Participant does it, especially leadership, balance of short-term
actions with long-term goals, resource allocation and maintenance by the
Participant of focus on Intuit while prioritizing the needs of customers,
employees and stockholders.     iii.   There is neither a minimum nor maximum
amount of a bonus award that may be paid to a Participant for a fiscal year. At
Intuit’s discretion, a bonus award amount may be prorated for those Participants
who are eligible to participate in the IPI for less than a full fiscal year.



  c.   When Bonus Awards are Paid: The timing for payment of a bonus award is
determined by the Vice President responsible for Total Rewards in consultation
with Intuit’s President and Chief Executive Officer and other senior management.
A Participant has no right to a bonus award until it is paid. Notwithstanding
the foregoing, in the event of an administrative error in the calculation or
payment of a bonus award to a Participant, Intuit reserves the right to seek
recovery from a Participant of an erroneously paid excessive bonus amount.



7.   Unfunded: The IPI is not funded. Bonus awards, if any, are made from the
general assets of Intuit. Intuit determines in its sole discretion the amount of
funds it would like to make available for bonus awards based on Intuit’s
performance for the fiscal year. Intuit’s performance for this purpose may be
measured in a number of ways, including but not limited to: financial measures,
such as revenue and operating income; qualitative measures, such as
accomplishments to position Intuit for the future; the year’s market conditions;
stockholder returns; and progress of Intuit’s business model.

 



--------------------------------------------------------------------------------



 



    Intuit is not obligated to pay any part of such funds in bonus awards.  
8.   Amendment: Intuit’s President and Chief Executive Officer or Chief
Financial Officer has the authority to terminate, change, modify or amend the
provisions of the IPI at any time. The Vice President responsible for Total
Rewards has the authority to make amendments to the IPI that do not
significantly increase the cost of the IPI which in such individual’s
determination (i) clarify the terms of the IPI; (ii) assist in the
administration of the IPI; or (iii) are necessary or advisable for the IPI to
comply with applicable law.   9.   Administration and Discretion: Intuit’s
President and Chief Executive Officer and the Vice President responsible for
Total Rewards have the sole discretion to: (a) adopt such rules, regulations,
agreements and instruments as it deems necessary to administer the IPI;
(b) interpret the terms of the IPI; (c) determine an employee’s eligibility
under the IPI; (d) determine whether a Participant is to receive a bonus award
under the IPI; (e) determine the amount of any bonus award to a Participant;
(f) determine when a bonus award is to be paid to a Participant and whether any
such bonus award should be prorated based on the Participant’s service or other
factors; (g) determine whether a bonus award will be made in replacement of or
as an alternative to any other incentive or compensation plan of Intuit or of an
acquired business unit or corporation; (h) grant waivers of IPI standard
procedures and policies; (i) correct any defect, supply any omission, or
reconcile any inconsistency in the IPI, any bonus award or any notice to
Participants or a Participant regarding bonus awards; and (j) take any and all
other actions it deems necessary or advisable for the proper administration of
the IPI.   10.   Participation Provides No Guarantee of Employment: To the
extent permitted under law, employment at Intuit and its subsidiaries is at-will
and participation in the IPI in no way constitutes an employment contract
conferring either a right or obligation of continued employment.   11.  
Governing Law: The IPI will be governed by and construed in accordance with the
laws of the State of California.

As Authorized by the Board of Directors of Intuit Inc.
at its July 28, 2004 Meeting.

 